Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se unen los Jueces Asocia-dos Señores Rebollo López y Corrada Del Río.
Por entender que la autoridad para suspender a un ar-quitecto del ejercicio de su profesión corresponde exclusi-vamente a la Junta Examinadora de Ingenieros, Arquitec-tos y Agrimensores concurrimos con la sentencia emitida por este Tribunal en la que se confirma el dictamen emitido por el Tribunal de Circuito de Apelaciones.
i-H
El arquitecto José M. García Gómez y su esposa presen-taron una demanda ante el Tribunal de Primera Instancia contra el Colegio de Arquitectos de Puerto Rico (en ade-lante el Colegio), mediante la solicitud de un injunction preliminar para pedir una indemnización por daños y perjuicios.
Alegaron que la Junta de Gobierno del Colegio suspen-dió como colegiado al arquitecto García Gómez por un pe-ríodo de tres (3) años al determinar que había incurrido en violaciones a los cánones de ética profesional y que el efecto de esta suspensión fue privarlo del ejercicio de su profesión sin que mediara una determinación de la Junta Examinadora de Ingenieros, Arquitectos y Agrimensores (en adelante la Junta Examinadora). Fundamentaron su alegación en la See. 3 de la Ley Orgánica del Colegio de Arquitectos, 20 L.P.R.A. see. 753, la cual establece que nin-guna persona que no sea miembro del Colegio podrá prac-ticar dicha profesión en Puerto Rico. Ley Núm. 96 de 6 de julio de 1978 (20 L.P.R.A. see. 751 et seq.). Ante esta alega-ción, el Colegio sostuvo que tiene la facultad de suspender a uno de sus miembros por violación a los cánones de ética profesional sin la intervención de la Junta Examinadora, a tenor de la Sec. 2(h) de la Ley Núm. 96, supra, 20 L.P.R.A. *924sec. 752(h), la cual lo autoriza a imponer las sanciones que a su discreción crea convenientes conforme a su regla-mento.
El Tribunal Superior, así como el Tribunal de Circuito de Apelaciones, correctamente concluyeron que para poder privar a un arquitecto del ejercicio de su profesión se re-quiere un procedimiento disciplinario ante la Junta Exa-minadora, ya que la Ley Orgánica del Colegio de Arquitec-tos no lo autoriza a suspender por sí solo a uno de sus miembros, con el efecto de impedirle ejercer su profesión.
HH
El esquema legislativo que regula la profesión de arqui-tecto en Puerto Rico considera la intervención de dos (2) organismos diferentes: el Colegio(1) y la Junta Examinadora(2). La Asamblea Legislativa determinó que era conveniente en el ejercicio de un delicado balance de poderes, que ciertos aspectos de la reglamentación de la arquitectura en Puerto Rico fueran compartidos entre es-tas dos (2) entidades. El propósito de la creación de cada uno de estos organismos, al igual que las funciones asigna-das a cada uno, es diferente. La Ley Núm. 96, supra, que crea el Colegio, establece claramente que es el Estado, en el ejercicio de su poder de razón de estado, el encargado de regular las profesiones y a quien le corresponde establecer las condiciones y los criterios para su ejercicio.(3) La fun-ción de los colegios profesionales es servir de vehículo apro-piado para canalizar de forma efectiva los esfuerzos colec-*925tivos de las profesiones para beneficio de la comunidad.(4) La See. 9 de la Ley Núm. 96, supra, establece las obliga-ciones y los deberes del Colegio. 20 L.P.R.A. see. 759. Entre éstas se destaca: salvaguardar los derechos y velar por el cumplimiento de las responsabilidades de sus miembros en todo lo que se refiere al ejercicio de su profesión, y colabo-rar con la Asamblea Legislativa y las agencias de gobierno en lo relativo a la reglamentación del ejercicio de la arquitectura. 20 L.P.R.A. sec. 759(g) y (h).
Por su parte, la Ley Núm. 173 de 12 de agosto de 1988 (20 L.P.R.A. see. 711 et seq.) que crea la Junta Examina-dora dispone que el propósito de ésta es expedir, renovar, suspender y cancelar licencias y certificados para el ejerci-cio de la práctica de las profesiones de ingeniería, arquitec-tura y agrimensura. (5) El Art. 16 de la Ley Orgánica de la Junta Examinadora, 20 L.P.R.A. sec. 711n, se ocupa de enumerar las causas que conllevan la revocación o cance-lación de la licencia o certificación. Una de ellas es ser en-contrado incurso en violaciones a los cánones de ética pro-fesional del Colegio de Ingenieros y Agrimensores o del Colegio de Arquitectos de Puerto Rico, o en violaciones a las leyes al amparo de las cuales fueron creadas dichas instituciones. El Art. 18 de la Ley Núm. 173, supra, 20 L.P.R.A. sec. 711p, establece el procedimiento a seguirse en casos cuando proceda la denegación, suspensión provisional, revocación permanente o denegación provisional o per-manente de una licencia o certificación. Dicho procedi-miento garantiza el derecho a una vista y la revisión judicial.
El historial legislativo de la Ley Núm. 173, supra, cla-ramente refleja la intención legislativa de que sea la Junta Examinadora la encargada de establecer las cualificacio-nes académicas de los aspirantes a estas profesiones y de velar por la conducta profesional y ética de ellos. La Junta Examinadora es el instrumento del Estado que garantiza a *926nuestros ciudadanos que los profesionales en cuestión es-tén moral y profesionalmente capacitados.(6)
Un análisis integrado de las leyes orgánicas del Colegio y de la Junta Examinadora demuestra que el esquema es-tablecido por el Legislador le otorga a la Junta Examina-dora la facultad exclusiva de tomar una determinación cuyo efecto sea privar a un profesional de la capacidad para ejercer su profesión. Al Colegio se le otorga la facultad de promulgar y poner en vigor cánones de ética profesio-nal, los cuales serán aprobados y publicados por la Junta Examinadora. Sec. 2(g) de la Ley Núm. 96, supra, 20 L.P.R.A. sec. 752(g). De igual modo se dispone que el Cole-gio podrá recibir e investigar las quejas que se formulen con respecto a la conducta profesional de sus miembros. El procedimiento que ha de seguirse consta de: remitirlas a la Junta de Gobierno del Colegio, celebrar una vista prelimi-nar con oportunidad de que el querellado sea oído y, de encontrarse causa fundada, el Colegio podrá imponer las sanciones que a su discreción correspondan conforme a su reglamento, así como instituir el correspondiente procedi-miento de cancelación de licencia ante la Junta Examinadora. Sec. 2(h) de la Ley Núm. 96, supra. De esta disposición se desprende la intención legislativa de que, en aquellos casos cuando la sanción impuesta prive al cole-giado del ejercicio de su profesión, como lo sería la suspen-sión de la colegiación, el Colegio inste un proceso de cance-lación de licencia ante la Junta Examinadora.
Este requisito de que los colegios profesionales, en aque-llos casos que dispongan sobre inactivación, suspensión o expulsión de los respectivos colegios profesionales, acudan a la Junta Examinadora para iniciar un procedimiento de cancelación de licencia se reitera en el Art. 15 de la Ley Núm. 173, supra, 20 L.P.R.A. sec. 711m, que dispone:
*927Los profesionales a los cuales se les haya inactivado, suspen-dido o expulsado como miembros de sus respectivos colegios pro-fesionales en virtud de las causas y mediante los procedimientos establecidos por dichos colegios se les suspenderá su certificado o licencia, según sea el caso, mediante la certificación de tal hecho por el oficial autorizado del colegio que corresponda ante la Junta.(7) (Enfasis suplido.)
La misma sección nos aclara que aun en casos de sus-pensión de colegiación por falta de pago de la cuota anual de colegiación se requiere acudir a la Junta Examinadora para que ésta suspenda la licencia del profesional querellado. Esto se desprende de lo dispuesto para la reac-tivación de la licencia.
Cuando luego de decretada la inactivación, suspensión o can-celación [de la licencia o certificado], el correspondiente colegio profesional certifique oficialmente la rehabilitación del profesio-nal de que se trate, conforme a las leyes de colegiación aplica-bles, la Junta le reactivará inmediatamente su licencia o certi-ficado mediante el procedimiento y pago de derechos que se disponga en el reglamento de la Junta. Si la expulsión o sus-pensión es por razón de falta de pago de la cuota anual, bastará una certificación oficial del colegio correspondiente, lo que cons-tituirá una determinación de hecho suficiente para que la Junta tome la acción que corresponda sin necesidad de seguir el pro-cedimiento de vista que más adelante se establece para los de-más casos. 20 L.P.R.A. sec. 711m.
La intención de la Asamblea Legislativa es clara con respecto a exigir que los colegios profesionales, una vez han determinado que procede sancionar a sus miembros con una suspensión de la colegiación, acudan a la Junta Examinadora a solicitar la cancelación o suspensión de la licencia. Así consta de las disposiciones de ley antes citadas. Un análisis cronológico de dichas disposiciones también lo confirma.
La Ley Orgánica del Colegio de Arquitectos fue apro-bada en 1978. En 1988 el Legislador aprobó la Ley Orgá-nica de la Junta Examinadora, incorporando las disposicio-*928nes ya examinadas. Es decir, con conocimiento de que la Ley Orgánica del Colegio exige la colegiación compulsoria y, a su vez, lo faculta para oír querellas, iniciar procedi-mientos disciplinarios e imponer sanciones según lo dis-puesto en su reglamento, el Legislador dispuso en el Art. 15 de la ley que crea la Junta Examinadora que el Colegio tramitara, en todo caso, un paso ulterior ante la Junta Examinadora. 20 L.P.R.A. sec. 711m.
I — I HH 1 — I
A pesar de que el esquema estatutario antes expuesto claramente demuestra que se exige la intervención de la Junta Examinadora en todo caso en que el efecto del tipo de sanción impuesta por el Colegio equivalga a privar a un arquitecto del ejercicio de su profesión, como lo sería la suspensión de su colegiación, pasaremos a analizar el al-cance de esta facultad otorgada por la Ley Orgánica del Colegio.
El Colegio argumenta que la ley orgánica que lo crea lo faculta para imponer sanciones con respecto a querellas, y que entre éstas se incluye la suspensión del colegiado. Sos-tiene, además, que el efecto de la suspensión de la colegia-ción es privar automáticamente al colegiado de la capaci-dad de ejercer su profesión, aim en casos cuando no haya mediado determinación de la Junta Examinadora de que procede la revocación de la licencia.
La opinión disidente emitida por el Juez Asociado Señor Fuster Berlingeri acoge este planteamiento del Colegio. Para sostener esta interpretación sobre la facultad de san-cionar del Colegio, acude en analogía a examinar la facul-tad disciplinaria que posee el Colegio de Ingenieros y Agrimensores. Interpreta que la capacidad disciplinaria del Colegio de Ingenieros y Agrimensores incluye la facul-tad para suspender a uno de sus miembros de la colegia-ción con el consiguiente efecto de quedar privado del ejer-cicio profesional, sin intervención de la Junta Exam-inadora. Luego equipara la facultad disciplinaria del *929Colegio a la del Colegio de Ingenieros y Agrimensores des-cansando en lo parecido de ambas profesiones.
La Ley Orgánica del Colegio de Ingenieros y Agrimen-sores, Ley Núm. 12 de 29 de septiembre de 1980 (20 L.P.R.A. see. 731 et seq.), dispone expresamente en su Art. 2 (20 L.P.R.A. sec. 732) que el Colegio de Ingenieros y Agri-mensores tendrá la facultad durante el proceso de recibir e investigar querellas y de imponer las sanciones que corres-pondan, según la magnitud de la falta incurrida, inclu-yendo la suspensión del colegiado. Acto seguido dispone, en lo pertinente:
En los casos que conlleven la suspensión del colegiado, el Cole-gio instituirá el correspondiente proceso de cancelación o sus-pensión de licencia ante la Junta Examinadora de Ingenieros, Arquitectos y Agrimensores de Puerto Rico dentro de un término de quince (15) días. Cuando se decrete la suspensión por el Co-legio, el colegiado no podrá practicar la profesión durante el período que dure la suspensión, no podrá disfrutar de las acti-vidades y los beneficios que se proveen en este Capítulo y [en] el reglamento. 20 L.P.R.A. sec. 732(h).
Un análisis de esta disposición, integrado con un análi-sis de las disposiciones sobre la Junta Examinadora, re-fleja que se le exige al Colegio de Ingenieros y Agrimenso-res el requisito de acudir a la Junta en los casos en que determine que procede la suspensión de la colegiación. Aunque se faculta al Colegio de Ingenieros y Agrimensores para que en el ejercicio de su poder para investigar quejas, de ser necesario, decrete la suspensión, la cual conlleva inhabilitar al profesional de la capacidad de ejercer su pro-fesión, se le ordena que en estos casos instituya el procedi-miento de cancelación de licencia ante la Junta Examina-dora.(8) Se reitera la intención legislativa de la interven-*930ción del organismo estatal, en casos que conllevan la privación de la colegiación con el subsiguiente efecto de impedir el ejercicio de la profesión. Aunque expresamente se faculta al Colegio a decretar la suspensión, se le exige que en el término de quince (15) días inicie el proceso ante la Junta Examinadora, pues a ésta le corresponde cumplir diligentemente con el mandato de ley. La disposición citada también hace claro que nada de lo dispuesto tiene el pro-pósito de limitar la facultad de la Junta Examinadora para iniciar, por su cuenta, procedimientos de cancelación y sus-pensión de licencias profesionales.
El historial legislativo de la Ley Orgánica del Colegio de Arquitectos tampoco sostiene la conclusión a la que llega la opinión disidente. La Ley Núm. 96, supra, se originó como el Proyecto de la Cámara 734 de 10 de abril de 1978, 8va Asamblea Legislativa, 2da Sesión Ordinaria. En su versión original, la Sec. 2(h) que versa sobre la facultad del Colegio de Arquitectos para recibir e investigar las quejas dispo-nía, en lo pertinente:
[El Colegio de Arquitectos de Puerto Rico tendrá facultad: p] ara recibir e investigar las quejas que se formulen respecto a la conducta de los miembros en el ejercicio de la profesión, pu-diendo remitirlas a la Junta de Gobierno para que actúen y después de una vista preliminar, en la que se le dará oportuni-dad, al interesado o su representante, si encontrara causa fun-dada, imponer las sanciones que a su discreción corresponda, así como instituir el correspondiente procedimiento de cancela-ción de licencia ante la Junta Examinadora, conforme al medio procesal por ésta establecido y presentará y sostendrá los cargos.(9) (Énfasis suplido.)
Esta sección sufrió mía serie de enmiendas por reco-mendación de la Comisión de Gobierno de la Cámara.(10) En lo que respecta a las sanciones que puedan imponerse, la Comisión recomendó que se insertara “conforme a su *931reglamento”. La enmienda fue aprobada el 23 de mayo de 1978.(11) De lo anterior se desprende que la intención legis-lativa no fue dejar al arbitrio de la Junta de Gobierno las sanciones que han de imponerse, sino exigir que ellas que-daran establecidas en el reglamento del Colegio. Se limitó la discreción de la Junta de Gobierno del Colegio de Arqui-tectos a las sanciones pautadas en su reglamento.
Hemos examinado el Reglamento del Colegio de Arqui-tectos y nada hay en él referente al tipo de sanciones que impondrá la Junta de Gobierno a aquellos profesionales que se encuentren incursos en violaciones a los cánones de ética profesional en el ejercicio de la profesión. La única referencia a medidas disciplinarias se encuentra en el Cap. Ill, Art. 18 que establece que los miembros del Colegio que violen el Código de Etica Profesional estarán sujetos a me-didas disciplinarias por el Colegio a través del Comité de Ética. Cap. Ill, Art. 18 del Reglamento del Colegio de Ar-quitectos de Puerto Rico, según enmendado a septiembre de 1991, pág. 18.
En estricta juricidad y ante el mandato legislativo de que dichas sanciones deben quedar establecidas en su re-glamento, el Colegio de Arquitectos carece de facultad para, en estos momentos, imponer cualquier tipo de sanción. La Ley Núm. 96, supra, expresamente exige que las sanciones que habrán de imponerse deben de constar en el reglamento. Es necesario que el Colegio, ante el man-dato legislativo, corrija esta laguna en su reglamento.
A diferencia de lo anterior, el Cap. VIII, Arts. 5 y 6 del Reglamento del Colegio de Ingenieros y Agrimensores de agosto de 1992, págs. 26-27, establece todo lo referente a medidas disciplinarias. El Art. 5, supra, dispone que co-rresponde al Comité de Ética imponer las medidas discipli-narias que estime convenientes. El Art. 6, supra, establece cuáles serán estas medidas: “reprensión verbal, reprensión *932por escrito, suspensión temporal de la condición de cole-giado y expulsión del colegio.”
El Colegio no ha cumplido con el mandato legislativo de plasmar en su reglamento las sanciones que habrán de im-poner cuando ejerce su facultad de investigar las querellas. Una vez incorpore en su reglamento las sanciones corres-pondientes, el Colegio quedará autorizado por ley para imponerlas. Esto, siempre y cuando tome en cuenta el es-quema legislativo vigente que requiere que ante una deter-minación de suspensión de colegiación, el Colegio diligen-temente inicie el correspondiente proceso de cancelación de licencia ante la Junta Examinadora. Se requiere que la Junta Examinadora revoque o suspenda la licencia para que el arquitecto querellado quede, en efecto, privado del ejercicio de su profesión.
Un análisis de las leyes habilitadoras de los otros cole-gios profesionales sostiene nuestra posición.(12) Todas ellas requieren la intervención del Estado mediante las juntas examinadoras correspondientes en aquellos casos discipli-narios que puedan conllevar la suspensión o separación de la práctica profesional de alguno de sus miembros. La po-lítica pública reiterada a través de todas estas leyes orgá-nicas es la de otorgar a los colegios profesionales la facul-tad de iniciar e investigar querellas y de determinar que hay causa fundada, y aún en casos en que la ley le otorgue la facultad de imponer sanciones, iniciar el procedimiento adecuado ante la Junta Examinadora correspondiente, a quien le corresponde la determinación de privar al profe-sional del ejercicio de su profesión.
Nada de lo antes expresado tiene el efecto de debilitar o *933menospreciar la función del Colegio en nuestra sociedad. Reconocemos la importancia de los colegios profesionales en nuestros tiempos. Estos cumplen un valioso propósito al velar por la excelencia en la profesión que representan. De igual modo sirven de gran ayuda a los organismos de regu-lación del Estado en el ejercicio de recibir e investigar querellas. Sin embargo, reconocer el valor y los méritos de los colegios profesionales no puede llevamos a ignorar un esquema estatutario vigente que claramente requiere la intervención estatal para privar a un profesional de la ca-pacidad de ejercer su profesión.
Por entender que nuestra interpretación de las leyes aplicables hace innecesario entrar en la discusión del pro-blema constitucional de la indebida delegación de poderes, y que una interpretación razonable, armoniosa y cónsona con los propósitos legislativos exige que toda determina-ción que tenga como consecuencia la de inhabilitar a un arquitecto del ejercicio de su profesión requiere la inter-vención de la Junta Examinadora, concurrimos con la sen-tencia de esta Curia. Procede confirmar.
Adoptar otra interpretación de las disposiciones cuestio-nadas alteraría el delicado equilibrio de poderes creado por la Asamblea Legislativa para reglamentar y fiscalizar la profesión de arquitectura en Puerto Rico. Por fíat judicial se le otorgaría al Colegio un poder absoluto en el proceso de suspender a los arquitectos que es contrario al espíritu y la letra de la ley y que en esencia socava la autoridad de la Junta Examinadora.
Otorgar un poder semejante al Colegio establecería un precedente peligroso. Delegar en un colegio profesional la facultad, no dispuesta en la ley, de unilateralmente poder determinar que uno de sus miembros quede privado de la facultad de ejercer su profesión, podría darse el caso que en ocasión de rencillas o desacuerdos profesionales, o en aras de ciertos intereses económicos,(13) una facción controlante *934de la agrupación incurra en claros abusos de poder. Nada hay en los autos que refleje que esta situación es la que se presenta en este caso particular. Al contrario, el Colegio siempre se ha destacado por su integridad y celo profesional. Pero en nuestro ejercicio de pautar derecho no podemos obviar la posibilidad de que un grupo regulador compuesto exclusivamente por profesionales pertenecien-tes a la profesión regulada pueda incurrir en determinacio-nes arbitrarias o discriminatorias.(14) Conservan toda su vigencia las palabras del Prof. Louis L. Jaffe:
It is undeniable that almost any imaginable group given extensive powers may opress the minority of the group and exploit other groups.(15)
Por ende, procede confirmar la sentencia del Tribunal de Circuito de Apelaciones.
— O —

 La Ley Núm. 96 de 6 de julio de 1978 (20 L.P.R.A. see. 751 et seq.) (en adelante la Ley Núm. 96) creó el Colegio de Arquitectos de Puerto Rico como entidad separada del Colegio de Ingenieros y Agrimensores.


 La Ley Núm. 173 de 12 de agosto de 1988 (20 L.P.R.A. see. 711 et seq.) (en adelante la Ley Núm. 173) estableció la Junta Examinadora de Ingenieros, Arqui-tectos y Agrimensores, derogando la ley anterior la cual había sido objeto de múlti-ples enmiendas.


 Exposición de Motivos de la Ley Núm. 96 (1978 Leyes de Puerto Rico 300, 301).


 Exposición de Motivos de la Ley Núm. 96, supra.


 1988 Leyes de Puerto Rico 859-860.


 Informe de las Comisiones de Gobierno Estatal, de Agricultura y Recursos Naturales y de lo Jurídico del Senado sobre la aprobación del P. del S. 1108 de 19 de mayo de 1988, lOma Asamblea Legislativa, 4ta Sesión Ordinaria; Informe de la Comisión de Gobierno de la Cámara de Representantes sobre el P. del S. 1108 de 2 de junio de 1988, lOma Asamblea Legislativa, 4ta Sesión Ordinaria.


 No nos corresponde en este momento, por no estar ante nos, pasar juicio sobre si este tipo de procedimiento cumple con los requisitos mínimos del debido proceso de ley.


 La Ley Núm. 12 de 29 de septiembre de 1980 (20 L.P.R.A. seo. 731 et seq.) es clara en cuanto a su mandato de que corresponde al Colegio de Ingenieros y Agri-mensores, en casos de suspensión del profesional, instituir el correspondiente proce-dimiento de cancelación o suspensión de licencia ante la Junta Examinadora. No tenemos ante nosotros un caso en el cual se alegue que el Colegio, haciendo caso omiso de la ley, esté suspendiendo a sus miembros sin iniciar el correspondiente procedimiento ante la Junta Examinadora. No nos corresponde, pues, pasar juicio sobre las actuaciones del Colegio de Ingenieros y Agrimensores.


 P. de la C. 734 de 10 de abril de 1978, 8va Asamblea Legislativa, 2da Sesión. Ordinaria, págs. 4-5.


 Véase Informe de la Comisión de Gobierno de la Cámara de Representantes sobre el P. de la C. 734 de 22 de mayo de 1978, supra.


 Véanse las Minutas de la Cámara de Representantes sobre la aprobación del P. de la C. 734 de 23 de mayo de 1978, supra.


 Para un análisis de las facultades de los colegios profesionales: Colegio de Abogados de Puerto Rico, 4 L.P.R.A. see. 773; Colegio de Farmacéuticos de Puerto Rico, 20 L.P.R.A. see. 432; Colegio de Optómetras de Puerto Rico, 20 L.P.R.A. see. 545b; Colegio de Barberos y Estilistas en Barbería, 20 L.P.R.A. sec. 582b; Colegio de Contadores Públicos Autorizados de Puerto Rico, 20 L.P.R.A. sec. 794(h); Colegio de Peritos Electricistas de Puerto Rico, 20 L.P.R.A. sec. 2012(g); Colegio de los Técnicos Dentales de Puerto Rico, 20 L.P.R.A. sec. 2105(g); Colegio de Especialistas de Belleza de Puerto Rico, 20 L.P.R.A. sec. 2118(g); Colegio de Técnicos y Mecánicos Automotri-ces de Puerto Rico, 20 L.P.R.A. sec. 2145b; Colegio de Tecnólogos Médicos de Puerto Rico, 20 L.P.R.A. sec. 2159(g).


 El criterio del interés pecuniario de los miembros del grupo regulador ame-rita examen y ponderación. Véase G.W. Liebmann, Delegation to Private Parties, 50 Ind. L. Rev. 650, 718 (1975).


 Esta posibilidad fue considerada por el Tribunal Supremo de Estados Uni-dos en Gibson v. Berryhill, 411 U.S. 564 (1973), que sostuvo una determinación de un tribunal inferior que dictaminó que una junta estatal que regulaba el ejercicio de la optometría, compuesta exclusivamente por optómetras con negocios propios, había discriminado contra los optómetras que trabajaban para corporaciones, pues tenían un interés pecuniario en limitar la entrada de las corporaciones al campo de la optometría.


 L.L. Jaffe, Law Making by Private Groups, 51 Harv. L. Rev. 201, 251 (1937).